Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed March 22, 2022.
Claims 1, 5-8, 10, 12-16, and 18-20 have been amended.
Claims 1-20 are currently pending and have been fully examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “”symptom extraction module for extracting the systems”, “symptoms normalization module for normalizing the extracted symptoms”, “an agent simulator module simulating the behavior of a doctor, and a user simulator module simulating the behavior of a patient”, and “a dialogue policy learning module for training the dialogue policy” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the dialogue state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 depends from claim 2 and inherit the defects of the claim. Therefore, claim 3 is similarly rejected as indefinite under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 20) and a machine (claims 1 and 19), which are recited as a method, and systems that performs the steps and/or functions of: a symptom extraction module for extracting the symptoms from a dataset including user self-report data and user-doctor conversational data; a symptoms normalization module for normalizing the extracted symptoms and generating a user goal; an agent simulator module simulating the behavior of a doctor, and a user simulator module simulating the behavior of a patient; and a dialogue policy learning module for training the dialogue policy via reinforcement learning; wherein the user goal includes a disease tag tagging the disease that the user suffers; explicit symptoms extracted from the user self-report data; implicit symptoms extracted from the user-doctor conversational data; and disease slots that the user request; and wherein the user simulator module samples the user goal.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of managing an interaction between a patient and a doctor, which is performed by “an agent simulator module simulating the behavior of a doctor, and a user simulator module simulating the behavior of a patient”. This is managing an interaction between a patient and a doctor.
Even though the system is using the system to simulate the user and the agent and does not necessarily require actual users or agents, “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” (MPEP 2106.04(a)(2)). Because the simulated action that is being performed by the system is managing a personal interaction between a user and an agent and providing instructions on how the interaction should be performed, the system still recites certain methods of organizing human activity.


Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of “a symptom extraction module for extracting the symptoms from a dataset including user self-report data and user-doctor conversational data;” and “a symptoms normalization module for normalizing the extracted symptoms and generating a user goal”, and the user simulator sampling the user goal are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the symptoms be extracted from user self-report data and user-doctor conversational data; and the limitations describing the user goal as including “a disease tag tagging the disease that the user suffers; explicit symptoms extracted from the user self-report data; implicit symptoms extracted from the user-doctor conversational data; and disease slots that the user request” are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The step describing the user simulator as simulating the behavior of a patient and the agent simulator simulating the behavior of a doctor are steps that are used to generally link the performance of managing the dialogue to the field of patient healthcare.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as having all of the functions performed by “modules” of the system, training the dialogue policy via reinforcement learning, and the user simulator sampling the user goal, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (extracting the symptoms from a dataset), sending and receiving data over a network, electronic recordkeeping (assigning the extracted symptoms as data values in the user goal), or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the system and the modules) are all generically recited components (see specification, par. [0043]-[0049]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer processing data and managing dialogues between a patient and a doctor by simulating the dialogues. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-18 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-18 recite the same abstract idea of certain methods of organizing human activity of claim 1. 
Claims 2-18 all recite additional limitations that amount to either: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply the abstract idea using a computer (MPEP 2106.05(f)), or further descriptions of the abstract idea that are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (Hao-Cheng Kao, et al., “Context-Aware Symptom Checking for Disease Diagnosis Using Hierarchical Reinforcement Learning”, The Thirty-Second AAAI Conference on Artificial Intelligence (AAAI-18), pg. 2305-2313 ©2018) in view of Schatzmann (Jost Schatzmann, et al., “Agenda-Based User Simulation for Bootstrapping a POMDP Dialogue System”, Proceedings of NAACL HLT 2007, Companion Volume, pages 149–152 ©2007).

Claim 1
	Regarding claim 1, Kao teaches
A task-oriented dialogue system, comprising:
Pg. 2305, Abstract, “Online symptom checkers have been deployed by sites such as WebMD and Mayo Clinic to identify possible causes and treatments for diseases based on a patient’s symptoms. Symptom checking first assesses a patient by asking a series of questions about their symptoms, then attempts to predict potential diseases. The two design goals of a symptom checker are to achieve a high accuracy and intuitive interactions. In this paper we present our context-aware hierarchical reinforcement learning scheme, which significantly improves accuracy of symptom checking over traditional systems while also making a limited number of inquiries.”
A symptom extraction module for extracting the symptoms from a dataset including user self-report data and user-doctor conversational data
Pg. 2307, “The state sp for mp is a combination of related symptom statuses. A symptom can be in one of three statuses: true, false, and unknown. The status of a symptom is true if the patient has responded positively about the symptom or the symptom is the initial symptom. If the patient has responded negatively about a symptom, then the status of that symptom is false. Otherwise, the status is unknown. We use a three-element one-hot vector2 bi to encode the status of a symptom i. Formally, the state of mp is sp = [bT 1 , bT 2 ,...,bT |Ip| ] T , i.e., the concatenation of onehot encoded statuses of each symptom. Moreover, we denote the policy of each anatomical part model mp by πmp .”
Pg. 2309, “To model context, we can modify the underlying MDP and state representation. The state is augmented with an extra encoding of contextual information, i.e., s = [bT , cT ] T , where b denotes the symptom statuses capturing the inquire history of the interaction and c denotes the contextual information possessed by a patient. Given a state s = [bT , cT ] T , our master model M outputs a Q-value of each action a ∈ AM.”
A symptoms normalization module for generating a user goal for normalizing the extracted symptoms
Pg. 2307, “The state sp for mp is a combination of related symptom statuses. A symptom can be in one of three statuses: true, false, and unknown. The status of a symptom is true if the patient has responded positively about the symptom or the symptom is the initial symptom. If the patient has responded negatively about a symptom, then the status of that symptom is false. Otherwise, the status is unknown. We use a three-element one-hot vector2 bi to encode the status of a symptom i. Formally, the state of mp is sp = [bT 1 , bT 2 ,...,bT |Ip| ] T , i.e., the concatenation of onehot encoded statuses of each symptom. Moreover, we denote the policy of each anatomical part model mp by πmp .”
The ability to encode the responses from the patient into a format usable in the state vector representation is normalizing the data extracted from the inquiry.
Pg. 2309, “To model context, we can modify the underlying MDP and state representation. The state is augmented with an extra encoding of contextual information, i.e., s = [bT , cT ] T , where b denotes the symptom statuses capturing the inquire history of the interaction and c denotes the contextual information possessed by a patient. Given a state s = [bT , cT ] T , our master model M outputs a Q-value of each action a ∈ AM.”
The ability to encode the context into a state vector that has both the encoded data from the inquiries and the contextual data about the patient shows the system is able to encode the self-report data as well.
An agent simulator module simulating the behavior of a doctor, and 
Pg. 2305, “In a symptom checker, a medical knowledge base serves as the source of medical knowledge, which depicts the probabilistic relationship between symptoms and diseases. An inference engine is responsible for formulating symptom inquiries, collecting patient information, and then performing diagnosis by utilizing both the individual’s information and the medical knowledge base. If the prediction confidence is not high, the inference engine may suggest conducting relevant lab tests to facilitate diagnosis. Finally, the diagnosis process outputs a list of potential diseases that the patient may have.”
A user simulator module simulating the behavior of a patient
Pg. 2310, “For training, we generated simulated patients dynamically by the following process. We sampled a target disease uniformly. Then for each associated symptom, we sampled a Boolean value indicating whether the patient suffers form that symptom using a Bernoulli distribution with the probability taken from the database. For those symptoms that are not associated with the chosen disease, we performed the same sampling process with a probability of 0.0001 to introduce a floor probability so as to mitigate the negative effect of a erroneous response. If the given patient does not have any symptoms, the symptom generation process starts from scratch again. Otherwise, an initial symptom is picked uniformly among all sampled symptoms.”
A dialogue policy learning module for training the dialogue policy via reinforcement learning
Pg. 2306, “The goal is to find an optimal policy such that the agent maximizes the expected discounted total reward, i.e., the expected return Rt = ∞ t=t γt −t rt , where γ ∈ [0, 1] is a discount factor.”
Pg. 2308, “As stated in the previous section, an optimal policy can be obtained through an optimal Q-function. Therefore, to find the optimal policy, one approach is to find an optimal Qfunction.”
Wherein the user goal includes: a disease tag tagging the disease that the user suffers
Pg. 2310, “We sampled a target disease uniformly”
Pg. 2311, “The context considered in our experiment includes age and gender3. To transform a policy, we are required to evaluate p(c | d). Assuming age and gender are independent given that the target disease is known, p(c | d) equals p(age | d)p(gender | d).”
These show that, in order for the system to generate the user’s symptoms and context variables, the system must have a known disease associated with the simulated user.
Pg. 2306, “At the end of the diagnosis process, the agent predicts a disease d that the patient may have from the set of all diseases D… If at ∈ D, the agent performs a disease prediction and the interaction is terminated. In this case, rt = 1 if the predicted disease is correct; otherwise rt = 0.”
In order to determine whether the disease prediction was accurate for a simulated user, there must be a disease associated with the diagnosed user.
Explicit symptoms being extracted from the user self-report data
Pg. 2306, “The contextual information includes, but is not limited to, three aspects about a patient: who, when, and where. The who aspect includes a person’s demographic information (e.g., age and gender), heredity (characterized by genetic data), and medical history.”
Pg. 2309, “More specifically, the encoding scheme of b is the same as the original one. The newly enhanced part is the contextual information c that currently comprises the age, gender, and season information of a patient. (Any other who, when, and where information can be easily incorporated.)”
Implicit symptoms being extracted from the user-doctor conversational data
Pg. 2309, “To model context, we can modify the underlying MDP and state representation. The state is augmented with an extra encoding of contextual information, i.e., s = [bT , cT ] T , where b denotes the symptom statuses capturing the inquire history of the interaction and c denotes the contextual information possessed by a patient. Given a state s = [bT , cT ] T , our master model M outputs a Q-value of each action a ∈ AM.”
Pg. 2309, “With the action a emitted by mcp, we can interact with the patient and update the state and the master model. In order to update the state, the response of the patient is obtained and the next state s is updated accordingly.”
Pg. 2307, “The status of a symptom is true if the patient has responded positively about the symptom or the symptom is the initial symptom. If the patient has responded negatively about a symptom, then the status of that symptom is false. Otherwise, the status is unknown.”
Wherein the user simulator samples the user goal
Pg. 2310, “For training, we generated simulated patients dynamically by the following process. We sampled a target disease uniformly. Then for each associated symptom, we sampled a Boolean value indicating whether the patient suffers form that symptom using a Bernoulli distribution with the probability taken from the database. For those symptoms that are not associated with the chosen disease, we performed the same sampling process with a probability of 0.0001 to introduce a floor probability so as to mitigate the negative effect of a erroneous response.”
The purpose of the interaction being to provide a user seeking a diagnosis for a disease they might be suffering from
Pg. 2306, “At the end of the diagnosis process, the agent predicts a disease d that the patient may have from the set of all diseases D… If at ∈ D, the agent performs a disease prediction and the interaction is terminated. In this case, rt = 1 if the predicted disease is correct; otherwise rt = 0.”
Pg. 2310, “For training, we generated simulated patients dynamically by the following process. We sampled a target disease uniformly. Then for each associated symptom, we sampled a Boolean value indicating whether the patient suffers form that symptom using a Bernoulli distribution with the probability taken from the database. For those symptoms that are not associated with the chosen disease, we performed the same sampling process with a probability of 0.0001 to introduce a floor probability so as to mitigate the negative effect of a erroneous response.”
However, Kao does not teach
The user goal containing disease slots that the user request
Schatzmann teaches
The user goal containing disease slots that the user request
Pg. 150, “During the course of the dialogue, the goal G ensures that the user behaves in a consistent, goal-directed manner. G consists of constraints C which specify the required venue, eg. a centrally located bar serving beer, and requests R which specify the desired pieces of information, eg. the name, address and phone number (cf. Fig. 1).”
Pg. 151, “To restrict the space of transitions from R to R it can be assumed that the request slots are independent and each slot (eg. addr,phone,etc.) is either filled using information in am or left unchanged. Using R[k] to denote the k’th request slot, we approximate that the value of R[k] only depends on its value at the previous time step, the value provided by am, and M(am,C) which indicates a match or mismatch between the information given in am and the goal constraints.”
Even though the request slots are not for diseases, the request slots represent the information that the simulated user wants to know. Therefore, it would be obvious to substitute the information about the establishments the user in Schatzmann is asking for with diseases because the user in Kao is requesting the agent provide them with a diagnosis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the diagnostic system of Kao the ability to include in the user goal a request slot representing the information the user wants to know from the agent simulator, as taught by Schatzmann, because it allows the system to identify the information that the user simulator wants so that it can track whether that information has been provided by the agent simulator or not (see Schatzmann, pg. 151).

Claim 2
	Regarding claim 2, the combination of Kao and Schatzmann teaches all the limitations of claim 1. Kao further teaches
The user simulator module including a dialogue state tracker for tracking the dialogue state
Pg. 2309, “To model context, we can modify the underlying MDP and state representation. The state is augmented with an extra encoding of contextual information, i.e., s = [bT , cT ] T , where b denotes the symptom statuses capturing the inquire history of the interaction and c denotes the contextual information possessed by a patient. Given a state s = [bT , cT ] T , our master model M outputs a Q-value of each action a ∈ AM.”

Claim 3
	Regarding claim 3, the combination of Kao and Schatzmann teaches all the limitations of claim 2. Kao teaches
The user simulator module iteratively taking a user action according to a current user state and a previous agent action, and transits into the next user state
Pg. 2309, “Given the new state representation, our algorithm requires to be modified slightly. In our definition, each action a has two types: an inquiry action (a ∈ I) or a diagnosis action (a ∈ D). If the maximum Q-value of the outputs corresponds to an inquiry action, then our model inquires the corresponding symptom to a user, obtains a feedback, and proceeds to the next time step. The feedback is incorporated into the next state st+1 = [bT t+1, cT ] T according to our symptom status encoding scheme. Otherwise, the maximum Q-value corresponds to a diagnosis action. In the latter case, our model predicts the maximum-Q-value disease and then terminates.”
Wherein the agent action includes “inform” action and “request” action, 
Pg. 2309, “In our definition, each action a has two types: an inquiry action (a ∈ I) or a diagnosis action (a ∈ D).”
While the user action includes “deny” action, “confirm” action and “not-sure” action
Pg. 2307, “A neural network is employed as the Q-value estimator for each anatomical part model mp. The action set of mp is Ap = Ip ∪ Dp. The state sp for mp is a combination of related symptom statuses. A symptom can be in one of three statuses: true, false, and unknown. The status of a symptom is true if the patient has responded positively about the symptom or the symptom is the initial symptom. If the patient has responded negatively about a symptom, then the status of that symptom is false. Otherwise, the status is unknown.”

Claim 4
	Regarding claim 4, the combination of Kao and Schatzmann teaches all the limitations of claim 1. Kao further teaches
Every dialogue session being initiated by the user simulator via a user action which includes all explicit symptoms
Pg. 2306, “Initially, the agent is provided with a symptom that the patient may have from the set of all symptoms I. This provided symptom is regarded as the initial symptom.”
However, Kao does not teach
Every dialogue session being initiated by the user simulator via a user action which includes the requested disease slot
Schatzmann teaches
Every dialogue session being initiated by the user simulator via a user action which includes the requested disease slot
See pg. 150-151, where the interactions between the user and the agent begin with the user inquiring about a place to go to.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kao and Schatzmann the ability to initiate every dialogue session with a user action that includes the requested data slot, as taught by Schatzmann, because it allows the agent simulator to know what types of information are desired by the user agent (see Schatzmann, pg. 150).

Claim 5
	Regarding claim 5, the combination of Kao and Schatzmann teaches all the limitations of claim 4. Kao further teaches
During the course of the dialogue session, in terms of the symptom requested by the agent simulator, the user simulator returns a positive answer when the symptom is positive, a negative answer when the symptom is negative, and a not-sure answer when the symptom is not mentioned in the user goal
Pg. 2307, “A neural network is employed as the Q-value estimator for each anatomical part model mp. The action set of mp is Ap = Ip ∪ Dp. The state sp for mp is a combination of related symptom statuses. A symptom can be in one of three statuses: true, false, and unknown. The status of a symptom is true if the patient has responded positively about the symptom or the symptom is the initial symptom. If the patient has responded negatively about a symptom, then the status of that symptom is false. Otherwise, the status is unknown.”

Claim 6
	Regarding claim 6, the combination of Kao and Schatzmann teaches all the limitations of claim 4. Kao further teaches
The dialogue session will be recognized as successful when the agent simulator informs correct disease
Pg. 2306, “If at ∈ D, the agent performs a disease prediction and the interaction is terminated. In this case, rt = 1 if the predicted disease is correct; otherwise rt = 0.”
Pg. 2306, “At the end of the diagnosis process, the agent predicts a disease d that the patient may have from the set of all diseases D.”
Pg. 2307, “Since in our formulation, a correct disease prediction has a reward of 1 and an incorrect disease prediction has a reward of 0, the optimal Q-value of a disease-prediction action (a ∈ D) is the probability of a patient having the corresponding disease.”
Pg. 2308, “The input set I is the set of all possible states because every anatomical part model is available in all states. The policy π corresponds to πmp . The termination condition β always evaluates to be 1 since our master model re-selects an anatomical model for each step.”

Claim 7
	Regarding claim 7, the combination of Kao and Schatzmann teaches all the limitations of claim 4. Kao further teaches
The dialogue session will be recognized as failed when the agent simulator makes incorrect diagnosis or the dialogue turn reaches the maximum dialogue turn
Pg. 2306, “If at ∈ D, the agent performs a disease prediction and the interaction is terminated. In this case, rt = 1 if the predicted disease is correct; otherwise rt = 0.”
Pg. 2307, “Since in our formulation, a correct disease prediction has a reward of 1 and an incorrect disease prediction has a reward of 0, the optimal Q-value of a disease-prediction action (a ∈ D) is the probability of a patient having the corresponding disease.”
Pg. 2307, “Then the chosen option gets to execute for a number of steps according to its policy π. In each time step we sample on β(s) with the current state s to determine whether this option should be terminated.”

Claim 8
	Regarding claim 8, the combination of Kao and Schatzmann teaches all the limitations of claim 6. Kao further teaches
The dialogue session will be terminated by the user simulator when recognized as successful
Pg. 2306, “If at ∈ D, the agent performs a disease prediction and the interaction is terminated. In this case, rt = 1 if the predicted disease is correct; otherwise rt = 0.”

Claim 9
	Regarding claim 9, the combination of Kao and Schatzmann teaches all the limitations of claim 1. Kao further teaches
The dialogue policy learning module trains the dialogue policy by using parameters of dialogue states, actions, rewards, policy, and transitions
Pg. 2306, “Formally, in time step t, the agent receives a state st and then selects an action at from a discrete action set A according to a policy π. In our formulation, A = I∪D. In each time step t, the agent receives a scalar reward rt. If at ∈ I, the agent performs an inquiry. If the inquiry is repeated, i.e., if at = at for some t < t, rt = −1 and the interaction is terminated; otherwise rt = 0 and the state is updated according to the response from the patient. If at ∈ D, the agent performs a disease prediction and the interaction is terminated. In this case, rt = 1 if the predicted disease is correct; otherwise rt = 0.”
This shows the use of dialogue states, actions, rewards, and policy.
Pg. 2310, “However, the other two distributions p(s’ | s, a) and p(s’ | s, c, a) are the transitions of MDPs with and without context which may not be available.”
This shows the use of transitions as a parameter.
Pg. 2308-2309 describes training the algorithm, which involves running the algorithm by evaluating potential actions at each dialogue state and transitions to other states according to the parameters used in model in order to identify the optimal policy, including rewards for correct diagnoses (e.g., 1), repeated actions (e.g., -1), and other actions (e.g., 0).

Claim 10
	Regarding claim 10, the combination of Kao and Schatzmann teaches all the limitations of claim 9. Kao further teaches
The dialogue state including symptoms requested by the agent simulator and informed by the user simulator till the current time, the previous action of the user simulator, the previous action of the agent simulator, and the turn information
Pg. 2307, “The state sp for mp is a combination of related symptom statuses. A symptom can be in one of three statuses: true, false, and unknown. The status of a symptom is true if the patient has responded positively about the symptom or the symptom is the initial symptom. If the patient has responded negatively about a symptom, then the status of that symptom is false. Otherwise, the status is unknown. We use a three-element one-hot vector2 bi to encode the status of a symptom i. Formally, the state of mp is sp = [bT 1 , bT 2 ,...,bT |Ip| ] T , i.e., the concatenation of onehot encoded statuses of each symptom. Moreover, we denote the policy of each anatomical part model mp by πmp .”
The listing of the symptoms as a concatenated vector of the status of each symptom requested by the agent an informed by the user simulator would provide the information regarding all symptoms requested and informed till the current time, the previous actions of the user simulator (i.e., the most recent symptom indicated would show the most recent action since the dialogue terminates at a diagnosis prediction), and the number of requested symptoms would be the turn information.

Claim 12
	Regarding claim 12, the combination of Kao and Schatzmann teaches all the limitations of claim 9. Kao further teaches
The transition is the updating of dialogue state based on the current agent action, the previous user action, and the step time
Pg. 2309, “Given the new state representation, our algorithm requires to be modified slightly. In our definition, each action a has two types: an inquiry action (a ∈ I) or a diagnosis action (a ∈ D). If the maximum Q-value of the outputs corresponds to an inquiry action, then our model inquires the corresponding symptom to a user, obtains a feedback, and proceeds to the next time step. The feedback is incorporated into the next state st+1 = [bT t+1, cT ] T according to our symptom status encoding scheme. Otherwise, the maximum Q-value corresponds to a diagnosis action. In the latter case, our model predicts the maximum-Q-value disease and then terminates.”

Claim 13	
	Regarding claim 13, the combination of Kao and Schatzmann teaches all the limitations of claim 9. Kao further teaches 
The reward being an immediate reward at step time t after taking the current agent action
Pg. 2306, “In our formulation, A = I∪D. In each time step t, the agent receives a scalar reward rt. If at ∈ I, the agent performs an inquiry. If the inquiry is repeated, i.e., if at = at for some t < t, rt = −1 and the interaction is terminated; otherwise rt = 0 and the state is updated according to the response from the patient. If at ∈ D, the agent performs a disease prediction and the interaction is terminated. In this case, rt = 1 if the predicted disease is correct; otherwise rt = 0.”

Claim 14
	Regarding claim 14, the combination of Kao and Schatzmann teaches all the limitations of claim 9. Kao further teaches
Wherein the policy describes the behaviors of the agent simulator, takes the dialogue state as input and outputs the probability distribution over all agent actions
Pg. 2306, “Formally, in time step t, the agent receives a state st and then selects an action at from a discrete action set A according to a policy π.”
Pg. 2307, “Since in our formulation, a correct disease prediction has a reward of 1 and an incorrect disease prediction has a reward of 0, the optimal Q-value of a disease-prediction action (a ∈ D) is the probability of a patient having the corresponding disease.”

Claim 15
	Regarding claim 15, the combination of Kao and Schatzmann teaches all the limitations of claim 14. Kao further teaches
The policy being parameterized with a deep Q-network which takes the dialogue state as input and outputs Q for all agent actions
Pg. 2308, “We adopt DQN as a model to approximate the Q-function of the master agent M. Given a state s, the output layer of the master model outputs a Q-value for each action a ∈ AM. At each step, the master model can pick an anatomical model mp according to the Q-values of the master model. The model mp = maM is selected when its corresponding action aM has the maximum Q-value among all actions.”

Claim 16
	Regarding claim 16, the combination of Kao and Schatzmann teaches all the limitations of claim 15. Kao further teaches 
The Q-network is trained by updating the parameters iteratively to reduce the mean squared error between the Q-value computed from the current network Q and the Q-value obtained from the Bellman equation 
Pg. 2308, “To train the master model, we use the DQN training algorithm (Mnih et al. 2013). The loss function computes the squared error between the Q-value output from the network and the Q-value obtained through the Bellman equation, which can be written as Lj (θj ) = Es,a,r,s [(yj − Q(s, a; θj ))2], (1) where target yj = r + γ maxa Q(s , a ; θ−) is evaluated by a separate target network Q(s , a ; θ−) with parameters θ− (Mnih et al. 2015).”

Claim 17
	Regarding claim 17, the combination of Kao and Schatzmann teaches all the limitations of claim 16. Kao further teaches 
The Bellman equation being parameterized as yi = r + ɣmaxa’Q(s’,a’|θi-), and wherein Q(s’,a’|θi-) is the target network with parameters from some previous iteration
Pg. 2308, “To train the master model, we use the DQN training algorithm (Mnih et al. 2013). The loss function computes the squared error between the Q-value output from the network and the Q-value obtained through the Bellman equation, which can be written as Lj (θj ) = Es,a,r,s [(yj − Q(s, a; θj ))2], (1) where target yj = r + γ maxa Q(s , a ; θ−) is evaluated by a separate target network Q(s , a ; θ−) with parameters θ− (Mnih et al. 2015).”

Claim 19
	Claim 19 is a task-oriented dialogue system comprising components performing functions that are the same or substantially similar to components performing functions in claim 1. Please refer to the rejection of claim 1 for additional limitations.

Claim 20
	Claim 20 is a task-oriented dialogue method comprising method steps that are the same or substantially similar to functions performed by the components of the system of claim 1. Please refer to claim 1 for additional limitations.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kao and Schatzmann, in further view of Harma (US PG Pub. 2019/0297033).

Claim 11
	Regarding claim 11, the combination of Kao and Schatzmann teaches all the limitations of claim 1. Kao further teaches
The dialogue state further comprising a symptoms vector
Pg. 2307, “The state sp for mp is a combination of related symptom statuses. A symptom can be in one of three statuses: true, false, and unknown. The status of a symptom is true if the patient has responded positively about the symptom or the symptom is the initial symptom. If the patient has responded negatively about a symptom, then the status of that symptom is false. Otherwise, the status is unknown. We use a three-element one-hot vector2 bi to encode the status of a symptom i. Formally, the state of mp is sp = [bT 1 , bT 2 ,...,bT |Ip| ] T , i.e., the concatenation of onehot encoded statuses of each symptom. Moreover, we denote the policy of each anatomical part model mp by πmp .”
The dimension of which is equal to the number of all explicit symptoms and symptoms already requested by the agent
Pg. 2309, “Given the new state representation, our algorithm requires to be modified slightly. In our definition, each action a has two types: an inquiry action (a ∈ I) or a diagnosis action (a ∈ D). If the maximum Q-value of the outputs corresponds to an inquiry action, then our model inquires the corresponding symptom to a user, obtains a feedback, and proceeds to the next time step. The feedback is incorporated into the next state st+1 = [bT t+1, cT ] T according to our symptom status encoding scheme. Otherwise, the maximum Q-value corresponds to a diagnosis action. In the latter case, our model predicts the maximum-Q-value disease and then terminates.”
Each user simulator being assigned specific subset of symptoms from a larger set of total symptoms
Pg. “For training, we generated simulated patients dynamically by the following process. We sampled a target disease uniformly. Then for each associated symptom, we sampled a Boolean value indicating whether the patient suffers form that symptom using a Bernoulli distribution with the probability taken from the database. For those symptoms that are not associated with the chosen disease, we performed the same sampling process with a probability of 0.0001 to introduce a floor probability so as to mitigate the negative effect of a erroneous response. If the given patient does not have any symptoms, the symptom generation process starts from scratch again. Otherwise, an initial symptom is picked uniformly among all sampled symptoms.”
However, Kao does not teach
The dimension of the symptoms vector being equal to the number of all symptoms
Wherein elements of the symptoms vector are 1 for positive symptoms, -1 for negative symptoms, -2 for not-sure symptoms, and 0 for not-mentioned symptoms
Schatzmann teaches
The dimension of a vector being equal to the number of all symptoms
Pg. 150, “During the course of the dialogue, the goal G ensures that the user behaves in a consistent, goal-directed manner. G consists of constraints C which specify the required venue, eg. a centrally located bar serving beer, and requests R which specify the desired pieces of information, eg. the name, address and phone number (cf. Fig. 1).”
Pg. 151, “The goal update model P(G|am,G ) describes how the user constraints C and requests R change with a given machine action am. Assuming that R is conditionally independent of C given C it can be shown that P(G|am,G ) = P(R|am,R ,C)P(C|am,R ,C ). (12) To restrict the space of transitions from R to R it can be assumed that the request slots are independent and each slot (eg. addr,phone,etc.) is either filled using information in am or left unchanged. Using R[k] to denote the k’th request slot, we approximate that the value of R[k] only depends on its value at the previous time step, the value provided by am, and M(am,C) which indicates a match or mismatch between the information given in am and the goal constraints”
Although Schatzmann is not dealing with symptoms, the user simulator’s constraints are similar to the symptoms in Kao because they are the data points that are to be provided to the agent simulator in response to the agent action, and they are used by the system to identify the final result (e.g., a bar in Schatzmann and a diagnosis in Kao). Similarly, the request acts are equivalent to the disease slots in Kao because they represent the data the user simulator would like from the agent simulator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kao and Schatzmann the ability to use a vector with dimensions equal to the number of all symptoms, as taught by Schatzmann because it enables the system to keep track of all of the information that is to be provided by the user simulator and requested by the agent simulator (see Schatzmann, pg. 151, “The goal update model P(G|am,G) describes how the user constraints C and requests R change with a given machine action am.”).
The combination of Kao and Schatzmann teaches 
Wherein elements of the symptom vector are 0 for not-mentioned symptoms
Schatzmann teaches having values for all request and inform datapoints in the state vector, which includes data that has been collected and data that has not been collected (see Schatzmann, pg. 151-152).
Kao teaches assigning a 0 value for all data that is not a correct diagnosis or a repeated action (see Kao, pg. 2307). Not-mentioned symptoms would thus be assigned a 0 value.
Harma teaches
Wherein elements of the symptoms vector have separate values for positive symptoms, negative symptoms, and not-sure symptoms
Par. [0061], “At block 410, the system may determine a second state of the subject based on speech recognition output generated from the free-from natural language input. (If the free-form natural language input was typed by the subject, rather than uttered, then speech recognition may not be necessary). In various embodiments, the second state may include a positive or negative (or neutral) valance towards the target behavior change. This valence may be detected, e.g., by natural language processor 106 and/or by negotiation control module 108.”
See Table 4, which assigns different values for utterances with positive, negative, and neutral valences toward an action.
Par. [0045], “There are several alternatives for the greedy optimization described above. For example, the goal may instead be to maximize an accumulated reward in two or more consecutive turns, rather than trying to select the reaction corresponding to the maximal anticipated reward in a single turn. For example, in some phase of a counseling session it may be good to allow the subject to continue talking in negative valence without trying to push the subject towards a positive valence, even if the latter would give a higher reward at the level of an individual turn. Additionally or alternatively, in some embodiments, the reward values may depend on a phase of a conversation. For example, in the beginning of a conversation a higher reward may be given for subject actions classified as negative valence than for subject actions classified as positive valence; however, this may be reversed later in the conversation. The weights can also depend on personal preferences of the subject, or some psychological profile of the subject.”
Because the values of the “symptoms” being “positive”, “negative”, or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kao and Schatzmann the ability to assign elements of a symptom vector different values for positive symptoms, negative symptoms, and not-sure symptoms, as taught by Harma, because it allows the system to set values for the user’s response based on the goals of the system, which enables the system to learn the optimal policy over the course of the entire interaction (see Harma, par. [0045]-[0051]).
The following limitation would have been obvious in light of Harma
Wherein elements of the symptoms vector are 1 for positive symptoms, -1 for negative symptoms, and -2 for not-sure symptoms
Harma teaches assigning different values to different response types (e.g., positive, negative, neutral).
Harma teaches that the values can be set according to a personal preference or based on other reasons (see Harma, par. [0045], “The weights can also depend on personal preferences of the subject, or some psychological profile of the subject.”).
Harma also teaches that the values do not have to be binary (i.e., 1 or 0) or from -1 to 1 (See Table 4).
When considering these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kao, Schatzmann, and Harma the ability to set the values of the positive, negative, and not-sure symptoms at 1, -1, and -2, respectively, because the values of the weights assigned by Harma can be any numerical value based on a preference of the user in order to train the system to achieve a desired objective (see Harma, par. [0045]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kao and Schatzmann, in further view of Mnih (Volodymyr Mnih, et al., “Human-level control through deep reinforcement learning”, Nature, vol. 518, pg. 529-533 and attached Methods Appendix, ©2015).

Claim 18
	Regarding claim 18, the combination of Kao and Schatzmann teaches all the limitations of claim 1. Kao further teaches
While the target DQN network is fixed during the updating of current DQN network
Pg. 2308, “To evaluate the expectation in the loss function, we sample a batch of (s, a, r, s ) tuples and use the mean square error as an approximation. To improve training stability and convergence, the target network is fixed for a number of training iterations before θ− is updated to be θ. The parameters θ can be updated by the standard backward propagation algorithm.”
However, Kao does not teach
The current DQN network being updated multiple times with different batches drawn randomly from the buffer; and the times that the current DQN network updated depends on the batch size and the current size of the replay buffer
Mnih teaches
The current DQN network being updated multiple times with different batches drawn randomly from the buffer; and the times that the current DQN network updated depends on the batch size and the current size of the replay buffer
Pg. 2, Research Letter, Methods, “First, we use a technique known as experience replay23 in which we store the agent’s experiences at each time-step,et5 (st, at,rt,st 1 1), in a data setDt5 {e1,…,et}, pooled over many episodes (where the end of an episode occurs when a terminal state is reached) into a replay memory. During the inner loop of the algorithm, we apply Q-learning updates, or minibatch updates, to samples of experience, (s, a,r,s9) , U(D), drawn at random from the pool of stored samples.”
Pg. 529, “We parameterize an approximate value function Q(s,a;hi) using the deep convolutional neural network shown in Fig. 1,in which hi are the parameters (that is, weights) of the Q-network at iteration i. To perform experience replay we store the agent’s experiences et5 (st,at,rt,st 1 1) at each time-step t in a data set Dt 5 {e1,…,et}. During learning, we apply Q-learning updates, on samples (or minibatches) of experience (s,a,r,s9) , U(D), drawn uniformly at random from the pool of stored samples. The Q-learning update at iteration i uses the following loss function: Lið Þ hi ~ s,a,r,s0 ð Þ*Uð Þ D rzc max a0 Q(s 0 ,a0 ; h{ i ){Qð Þ s,a; hi  2 " # in which c is the discount factor determining the agent’s horizon, hi are the parameters of the Q-network at iteration i and h{ i are the network parameters used to compute the target at iteration i. The target network parameters h{ i are only updated with the Q-network parameters (hi) every C steps and are held fixed between individual updates (see Methods).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kao and Schatzmann the ability to have the DQN network being updated multiple times with different batches drawn randomly from the buffer, and the times that the current DQN network is updated depending on the batch size and the current size of the replay buffer, as taught by Mnih, because it improves the efficiency of the training system and results in a better model (see Mnih, Methods, pg. 2).

Additional Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andreas (US PG Pub. 2021/0050006) – The Andreas reference teaches a system for generating a conversational interface using annotated dialogues that can be collected either from historical data obtained from human users or generated by simulation (Andreas, par. [0075]).

Response to Arguments
Specification Objections
Applicant’s arguments and amendments, see Remarks, filed March 23, 2022, with respect to the specification objections have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Claim Objections
Applicant’s arguments and amendments, see Remarks, filed March 23, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

112 Rejections
Applicant’s arguments and amendments, see Remarks, filed March 23, 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of claims 1 and 4-20 have been withdrawn. 
However, one of the identified instances of lack of antecedent basis was not properly addressed, which rendered claim 2 still indefinite. Therefore, claim 2 is still considered indefinite for the same reasons as previously cited. Claim 3 is also rejected for being dependent from claim 2 and inheriting the defects of the claim.

101 Rejections
Applicant's arguments filed March 23, 2022, have been fully considered but they are not persuasive.
The Applicant asserts the claims are eligible under 35 USC 101 because the claims integrate the abstract idea into the practical application of “extracting and normalizing symptoms data from real-world datasets of user self-report and user-doctor conversational data” (Remarks, pg. 9). However, this practical application is not reflected in the claims because there is no limitation in the claims that requires the extracted data to come from real-world datasets.
Though not explicitly asserted, it is understood that the “extracting and normalizing symptoms data from real-world datasets” is the asserted inventive concept argued in response to Step 2B. Similarly, this inventive concept is not reflected in the claims because there is nothing in the claims that would require the datasets to be real-world datasets.

103 Rejections
Applicant's arguments filed March 23, 2022, have been fully considered but they are not persuasive. 
The Applicant’s arguments regarding the 103 references are based on the assertion that the prior art applied in the 103 rejection differs from the claimed invention because the prior art uses simulated datasets and does not use real-world datasets. This argument is not persuasive.
The Applicant asserts that the claims require real-world datasets of user self-report data and user-doctor conversational data as part of the invention. This requirement is not reflected in the claim language.
The claims only require extracting symptoms from a dataset, and there is no reference to whether the dataset comprises real-world or virtual datasets. The Applicant points to par. [0050] of the instant application as support for this requirement, but doing so would require improperly importing a limitation from the specification into the claims (MPEP 2111.01.II, “"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”).
Further, an assertion that the interpretation of the dataset as requiring real-world data as part of a special definition of the dataset would also not be persuasive. In par. [0050] of the specification, it states “In this application, the dataset is collected from the pediatric department in a Chinese online healthcare community…”. This is not a special definition. It is merely providing an exemplary embodiment that does not limit the use of other possible embodiments (see MPEP 2111.01.IV.A).
Because the broadest reasonable interpretation of the claimed invention does not require the limitations that the Applicant asserts the prior art does not teach, the arguments that the prior art does not teach the limitations of the claim are not persuasive.
For at least the foregoing reasons, the 103 rejection will be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686